UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                            )
TAWANNA JONES,                              )
in her own behalf and a next friend         )
of D.M.J.                                   )
                                            )
                    ·   Plaintiffs          )
                                            )
v.                                          )          Case No. 00-cv-593 (RCL)
                                            )
DISTRICT OF COLUMBIA                        )
                                            )
                        Defendant.          )


                                     fPROPOsw.i:oRDER


       For the reasons set forth in the Memorandum Opinion issued this date in Keith Allen, et

al. v. District of Columbia , No. 00-cv-591, it is hereby
                      .                                                .

        · ORDERED that Plaintiffs shall pay, within 30 days of the date of this Order, $2,451.38,

an amount which represents the overpayment made by Defendant in this case.

       SO ORDERED.



Date: -    -     -
                                                    ROYCE C. LAMBERTH
                                                    UNITED STATES DISTRICT JUDGE